Cross appeals from a judgment of the Supreme Court at Special Term, entered September 18,1975 in Rensselaer County, in a proceeding pursuant to section 330 of the Election Law, which denied petitioner’s application to invalidate certain absentee ballots cast at the primary election for the Liberal Party candidate for the office of Rensselaer County Sheriff. At the primary election held on September 9, 1975 petitioner, the designated candidate of the Liberal Party for the office of Rensselaer County Sheriff, received 12 votes of the 109 cast, while a write-in candidate received 93 votes. Petitioner sought to invalidate certain of the absentee ballots cast, contending that the persons submitting such ballots were within the county while the polls of the election were open. Even if petitioner’s objections to all of the absentee ballots were sustained, the result of the election would not be affected. Accordingly, the judgment appealed from should be affirmed (see Matter of De Martini v Power, 27 NY2d 149; Matter of Ippolito v Power, 22 NY2d 594, 597-598; Matter of Maisel v Cohen, 22 NYS2d 490, affd 259 App Div 1086). Judgment affirmed, *796without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.